Citation Nr: 0809321	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the cervical spine, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for laceration of the 
popliteal artery and veins, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased initial rating for headaches 
associated with residuals of fracture of the cervical spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York dated in July 2003 and April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and have been extensively interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran seeks higher ratings for his service connected 
cervical spine, and popliteal artery and veins disabilities.  
The record reflects that the veteran has not been fully 
informed, consistent with recent case law interpreting the 
VCAA, as to the criteria for these claims.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

On remand, the RO/AMC must provide notice that satisfies the 
criteria set forth by the Court in Vazquez-Flores.  

Regarding the issue of an increased rating for headaches, 
this issue was raised during the July 2006 RO hearing.  A 
rating action in April 2007 increased the rating to 10 
percent.  A notice of disagreement of disagreement was 
received in May 2007.  The veteran has not been afforded a 
timely statement of the case regarding this issue.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the VA neurological examination upon 
which the rating decision for headaches was based was not 
accomplished with review of the claims file.  The veteran 
indicated in May 2007 that his headaches and cervical spine 
manifestations had increased.  Examination should be 
accomplished on remand.  It was also reported that he was 
currently treating at the Bath VAMC for his disabilities on 
appeal.  

As to the cervical spine disability, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2007).  "[F]unctional loss due to pain is 
to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).  Moreover, the RO/AMC should consider 
whether extraschedular rating is warranted, as asserted by 
the veteran.  See 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
consistent with Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 
2008).  

The RO is to provide the veteran and his 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to an evaluation in excess of 
10 percent for headaches, in accordance 
with 38 C.F.R. § 19.29, unless that 
matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review. See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2006).

2.  The AMC/RO should obtain updated VA 
treatment records from Bath VAMC.  

3.  The veteran is to be scheduled for VA 
orthopedic and neurological examinations 
to determine the severity of the headache 
and cervical spine disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician conducting the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.

The physician should identify what 
symptoms, if any, the veteran currently 
manifests that are attributable to his 
service-connected disabilities.  The 
examiner must conduct a detailed 
examination.  Regarding the headaches, 
the physician is to obtain a history 
indicating how often the headaches have 
occurred over the prior several months.

The physician is also to indicate, as to 
the cervical spine, whether there is any 
functional loss due to pain, including 
use during flare-ups, or functional loss 
due to weakness, fatigability, or 
incoordination.  Adequate reasons and 
bases are to be provided in the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, including 
38 C.F.R. § 3.321, and consideration of 
all evidence not already reviewed by the 
AMC/RO, including evidence submitted by 
the veteran to the Board and any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



